Bernard Ryan, P. J.
Claimant, who alleges that he was injured while an inmate of Attica Prison, has moved for an examination before trial of the State’s employees. He made his motion returnable in the New York district wherein he resides and his attorneys have their office for the practice of law. The Attorney-General opposed the motion solely upon the ground that it was made in the wrong venue, invoking rule 8 of the Rules of the Court of Claims. The Judge presiding in the New York district referred the matter to the Judge presiding in the Buffalo district wherein the claim arose and where a trial term of court is current. The motion has been submitted for decision without oral argument.
The Attorney-General having offered no reason why the relief sought should not be granted, and there appearing to be none, an order may be entered.